  Case: 1:20-cv-00269-NCC Doc. #: 16 Filed: 05/13/21 Page: 1 of 1 PageID #: 32




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL                         )
                                                    )
             Plaintiff,                             )
                                                    )
     v.                                             )          No. 1:20-cv-00269-NCC
                                                    )
 MISSOURI DEPARTMENT OF                             )
 CORRECTIONS, et al.,                               )
                                                    )
             Defendants.                            )

                                  MEMORANDUM AND ORDER

          This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on appeal.

(Docket No. 15). When this Court dismissed plaintiff’s case, it certified in writing that an appeal

would not be taken in good faith. See 28 U.S.C. § 1915(a)(3) (providing that “[a]n appeal may not

be taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith”).

It is not apparent that plaintiff now seeks appellate review of any issue that is not frivolous. See

Coppedge v. United States, 369 U.S. 438, 445 (1962) (explaining that “good faith” is “judged by

an objective standard,” and that it is “demonstrated when [plaintiff] seeks appellate review of any

issue not frivolous”). The Court will therefore deny the motion.

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

on appeal (Docket No. 15) is DENIED.


                                                    __________________________________
                                                    RONNIE L. WHITE
                                                    UNITED STATES DISTRICT JUDGE


Dated this 13th day of May, 2021.
